DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
     The amendments to the specification of the disclosure in the submission filed 2/10/2021 are acknowledged and accepted.  In view of these amendments, the objections to the specification in Section 9 of the Office Action dated 1/14/2021 are respectfully withdrawn.
     The amendments to Claims 28, 31, 33-34 in the submission filed 2/10/2021 are acknowledged and accepted.
     The addition of Claim 48 in the submission filed 2/10/2021 is acknowledged and accepted.
     The cancellation of Claim 30 in the submission filed 2/10/2021 is acknowledged and accepted.

Drawings
     The originally filed drawings were received on 12/20/18.  In view of the amendments made above, these drawings are acceptable.

Response to Arguments
     The Applicant’s arguments, see in particular Page 12 of the submission, filed 2/10/2021, with respect to the rejections in Sections 13, 16 of the Office Action dated 1/14/2021, have been fully considered and are persuasive.  The rejections in Sections 13, 16 of the Office Action dated 1/14/2021 have been withdrawn. 

Allowable Subject Matter
     Claims 28, 31, 41, 45 are allowable.  Claim 37, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim.  Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species 1-3, as set forth in the Office action mailed on 11/25/2020, is hereby withdrawn, and Claim 37 is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable.  See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.
     Claims 28-29, 31-48 are allowed.
     The following is an examiner’s statement of reasons for allowance: 
Claim 28 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical filter as generally set forth in Claim 28, the filter including, in combination with the features recited in Claim 28, a first set of layers that are high refractive index material layers (H), and a second set of layers that are low refractive index material layers (L), the first set of layers including one or more of silicon-germanium or hydrogenated silicon-germanium.  Claims 29, 32-33, 35-40 are dependent on Claim 28, and hence are allowable for at least the same reasons Claim 28 is allowable.
     Claim 31 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical filter as generally set forth in Claim 31, the filter including, in combination with the features recited in Claim 31, a first set of layers that are high refractive index material layers (H), and a second set of layers that are low refractive index material layers (L), wherein the first set of layers include one or more of phosphorous, boron, or nitride, and wherein at least some of the first set of layers and at least some of the second set of layers being arranged in one of an (H-L)m order, where m is a quantity of alternating H and L layers.  Claims 34, 48 are dependent on Claim 31, and hence are allowable for at least the same reasons Claim 31 is allowable.
     Claim 41 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical filter as generally set forth in Claim 41, the filter including, in combination with the features recited in Claim 41, a first set of layers associated with a first refractive index, wherein the first set of layers comprise a silicon-germanium based material, and a second set of layers associated with a second refractive index, where the first refractive index is greater than 3 at a spectral 
     Claim 45 is allowable over the cited art of record for at least the reason that the cited art of record fails to teach or reasonably suggest an optical filter as generally set forth in Claim 45, the filter including, in combination with the features recited in Claim 45, a first set of layers associated with a first refractive index, and a second set of layers associated with a second refractive index, wherein the first set of layers comprise a silicon-germanium based material, and wherein the second refractive index is different from the first refractive index.  Claims 46-47 are dependent on Claim 45, and hence are allowable for at least the same reasons Claim 45 is allowable.
     Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNEL C LAVARIAS whose telephone number is (571)272-2315.  The examiner can normally be reached on M-F 10:30 AM-7 PM.
     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ARNEL C. LAVARIAS
Primary Examiner
Group Art Unit 2872
2/17/2021



/ARNEL C LAVARIAS/Primary Examiner, Art Unit 2872